Exhibit 10.29
Contract No. 051104-0004-0000 Amendment Number 5






AMENDMENT TO RAYONIER ADVANCED MATERIALS INC. INVESTMENT AND SAVINGS PLAN FOR
SALARIED EMPLOYEES (“the Plan”)


WHEREAS, Rayonier Advanced Materials Inc. (the “Employer”) maintains the
Rayonier Advanced Materials Inc. Investment and Savings Plan for Salaried
Employees (the “Plan”) for its employees;


WHEREAS, Rayonier Advanced Materials Inc. has decided that it is in its best
interest to amend the Plan;


WHEREAS, Section 14.01(b) of the Plan authorizes the Employer to amend the
selections under the Rayonier Advanced Materials Inc. Investment and Savings
Plan for Salaried Employees Adoption Agreement.


NOW THEREFORE BE IT RESOLVED, that the Rayonier Advanced Materials Inc.
Investment and Savings Plan for Salaried Employees Adoption Agreement is amended
as follows. The amendment of the Plan is effective as of 2-13-2017.


1. The Adoption Agreement is amended to read:
6-2
EMPLOYER CONTRIBUTION FORMULA. For the period designated in AA §6-4 below, the
Employer will make the following Employer Contributions on behalf of
Participants who satisfy the allocation conditions designated in AA §6-5 below.
Any Employer Contribution authorized under this AA §6-2 will be allocated in
accordance with the allocation formula selected under AA §6-3.

þ (a)
Discretionary contribution. The Employer will determine in its sole discretion
how much, if any, it will make as an Employer Contribution.

¨ (b)
Fixed contribution.

¨ (1)
% of each Participant’s Plan Compensation.

¨ (2)
$         for each Participant.

¨ (3)
The Employer Contribution will be determined in accordance with any Collective
Bargaining Agreement(s) addressing retirement benefits of Collectively Bargained
Employees under the Plan.

¨ (c)
Service-based contribution. The Employer will make the following contribution:

¨ (1)
Discretionary. A discretionary contribution determined as a uniform percentage
of Plan Compensation or a uniform dollar amount for each period of service
designated below.

¨ (2)
Fixed percentage.        % of Plan Compensation paid for each period of service
designated below.

¨ (3)
Fixed dollar. $        for each period of service designated below.

The service-based contribution will be based on the following periods of
service:
¨ (4)
Each Hour of Service

¨ (5)
Each week of employment

¨ (6)
Describe period:     

The service-based contribution is subject to the following rules.
¨ (7)
Describe any special provisions that apply to service-based contribution:     

[Note: Any period described in subsection (6) must apply uniformly to all
Participants and cannot exceed a 12-month period. Any special provisions under
subsection (7) must satisfy the nondiscrimination requirements under Code
§401(a)(4) and the regulations thereunder.]
¨ (d)
Year of Service contribution. The Employer will make an Employer Contribution
based on Years of Service with the Employer.

Years of Service
Contribution %
¨ (1)      For Years of Service between        and       
      %
¨ (2)      For Years of Service between        and       
      %
¨ (3)      For Years of Service between        and       
      %
¨ (4)      For Years of Service        and above
      %

For this purpose, a Year of Service is each Plan Year during which an Employee
completes at least 1,000 Hours of Service. Alternatively, a Year of Service is:
      


1

--------------------------------------------------------------------------------

Exhibit 10.29
Contract No. 051104-0004-0000 Amendment Number 5




[Note: Any alternative definition of a Year of Service must meet the
requirements of a Year of Service as defined in Section 2.03 of the Plan.]
¨ (e)
Prevailing Wage Formula. The Employer will make a contribution for each
Participant’s Prevailing Wage Service based on the hourly contribution rate for
the Participant’s employment classification. (See Section 3.02(a)(5) of the
Plan.)

¨ (1)
Amount of contribution. The Employer will make an Employer Contribution based on
the hourly contribution rate for the Participant’s employment classification.
The Prevailing Wage Contribution will be determined as follows:

¨ (i)
The Employer Contribution will be determined based on the required contribution
rates for the employment classifications under the applicable federal, state or
municipal prevailing wage laws. For any Employee performing Prevailing Wage
Service, the Employer may make the required contribution for such service
without designating the exact amount of such contribution.

¨ (ii)
The Employer will make the Prevailing Wage Contribution based on the hourly
contribution rates as set forth in the Addendum attached to this Adoption
Agreement. However, if the required contribution under the applicable federal,
state or municipal prevailing wage law provides for a greater contribution than
set forth in the Addendum, the Employer may make the greater contribution as a
Prevailing Wage Contribution.

¨ (2)
Offset of other contributions. The contributions under the Prevailing Wage
Formula will offset the following contributions under this Plan. (See Section
3.02(a)(5) of the Plan.)

¨ (i)
Employer Contributions (other than Safe Harbor Employer Contributions)

¨ (ii)
Safe Harbor Employer Contributions.

¨ (iii)
Qualified Nonelective Contributions (QNECs)

¨ (iv)
Matching Contributions (other than Safe Harbor Matching Contributions)

¨ (v)
Safe Harbor Matching Contributions.

¨ (vi)
Qualified Matching Contributions (QMACs)

[Note: If subsection (ii) or (v) is checked, the Prevailing Wage contribution
must satisfy the requirements for a Safe Harbor Contribution.]
¨ (3)
Modification of default rules. Section 3.02(a)(5) of the Plan contains default
rules for administering the Prevailing Wage Formula. Complete this subsection
(3) to modify the default provisions.

¨ (i)
Application to Highly Compensated Employees. Instead of applying only to
Nonhighly Compensated Employees, the Prevailing Wage Formula applies to all
eligible Participants, including Highly Compensated Employees.

¨ (ii)
Minimum age and service conditions. Instead of no minimum age or service
condition, Prevailing Wage contributions are subject to a one Year of Service
(as defined in AA§4-3) and age 21 minimum age and service requirement with
semi-annual Entry Dates.

¨ (iii)
Allocation conditions. Instead of no allocation conditions, the Prevailing Wage
contributions are subject to a 1,000 Hours of Service and last day employment
allocation condition, as set forth under Section 3.09 of the Plan.

¨ (iv)
Vesting. Instead of 100% immediate vesting, Prevailing Wage contributions will
vest under the following vesting schedule (as defined in Section 7.02 of the
Plan):

¨ (A)
6-year graded vesting schedule

¨ (B)
3-year cliff vesting schedule

¨ (v)
Describe:     

[Note: Overriding the default provisions under this subsection (3) may restrict
the ability of the Employer to take full credit for Prevailing Wage
Contributions for purposes of satisfying its obligations under applicable
federal, state or municipal prevailing wage laws. Any modifications must satisfy
the nondiscrimination requirements under Code §401(a)(4) and should be
consistent with the applicable federal, state or municipal prevailing wage laws.
See Section 3.02(a)(5) of the Plan.]
þ (f)
Describe special rules for determining contributions under Plan: Will be made to
Eligible Employees who were hired by Rayonier Inc. or the Employer on or after
January 1, 2006. In addition, effective February 13, 2017, hourly paid employees
hired by Rayonier Inc. prior to January 1, 2006 who subsequently change status
to salaried paid will be eligible for this Contribution.    

[Note: Any special rules must be described in a manner that precludes Employer
discretion and must satisfy the nondiscrimination requirements of Code
§401(a)(4) and the regulations thereunder.]


2

--------------------------------------------------------------------------------

Exhibit 10.29
Contract No. 051104-0004-0000 Amendment Number 5




EMPLOYER SIGNATURE PAGE
PURPOSE OF EXECUTION. This Signature Page is being executed for Rayonier
Advanced Materials Inc. Investment and Savings Plan for Salaried Employees to
effect:
¨ (a)
The adoption of a new plan, effective      [insert Effective Date of Plan].
[Note: Date can be no earlier than the first day of the Plan Year in which the
Plan is adopted.]

¨ (b)
The restatement of an existing plan, in order to comply with the requirements of
PPA, pursuant to Rev. Proc. 2011-49.

(1)
Effective date of restatement:     . [Note: Date can be no earlier than January
1, 2007. Section 14.01(f)(2) of Plan provides for retroactive effective dates
for all PPA provisions. Thus, a current effective date may be used under this
subsection (1) without jeopardizing reliance.]

(2)    Name of plan(s) being restated:     
(3)    The original effective date of the plan(s) being restated:     
þ (c)
An amendment or restatement of the Plan (other than to comply with PPA). If this
Plan is being amended, a snap-on amendment may be used to designate the
modifications to the Plan or the updated pages of the Adoption Agreement may be
substituted for the original pages in the Adoption Agreement. All prior Employer
Signature Pages should be retained as part of this Adoption Agreement.

(1)
Effective Date(s) of amendment/restatement: 2-13-2017    

(2)
Name of plan being amended/restated: Rayonier Advanced Materials Inc. Investment
and Savings Plan for Salaried Employees    

(3)
The original effective date of the plan being amended/restated: 6-27-2014    

(4)
If Plan is being amended, identify the Adoption Agreement section(s) being
amended: 6-2(f) Employer Contributions: hourly paid employees hired by Rayonier
Inc. prior to January 1, 2006 who subsequently change status to salaried paid
will be eligible for this Contribution.    

VOLUME SUBMITTER SPONSOR INFORMATION. The Volume Submitter Sponsor (or
authorized representative) will inform the Employer of any amendments made to
the Plan and will notify the Employer if it discontinues or abandons the Plan.
To be eligible to receive such notification, the Employer agrees to notify the
Volume Submitter Sponsor (or authorized representative) of any change in
address. The Employer may direct inquiries regarding the Plan or the effect of
the Favorable IRS Letter to the Volume Submitter Sponsor (or authorized
representative) at the following location:
Name of Volume Submitter Sponsor (or authorized representative): Massachusetts
Mutual Life Insurance Company    
Address: 1295 State Street Springfield, MA 01111-0001    
Telephone number: (800) 309-3539    
IMPORTANT INFORMATION ABOUT THIS VOLUME SUBMITTER PLAN. A failure to properly
complete the elections in this Adoption Agreement or to operate the Plan in
accordance with applicable law may result in disqualification of the Plan. The
Employer may rely on the Favorable IRS Letter issued by the National Office of
the Internal Revenue Service to the Volume Submitter Sponsor as evidence that
the Plan is qualified under Code §401(a), to the extent provided in Rev. Proc.
2011-49. The Employer may not rely on the Favorable IRS Letter in certain
circumstances or with respect to certain qualification requirements, which are
specified in the Favorable IRS Letter issued with respect to the Plan and in
Rev. Proc. 2011-49. In order to obtain reliance in such circumstances or with
respect to such qualification requirements, the Employer must apply to the
office of Employee Plans Determinations of the Internal Revenue Service for a
determination letter. See Section 1.66 of the Plan.
By executing this Adoption Agreement, the Employer intends to adopt the
provisions as set forth in this Adoption Agreement and the related Plan
document. By signing this Adoption Agreement, the individual below represents
that he/she has the authority to execute this Plan document on behalf of the
Employer. This Adoption Agreement may only be used in conjunction with Basic
Plan Document #04. The Employer understands that the Volume Submitter Sponsor
has no responsibility or liability regarding the suitability of the Plan for the
Employer’s needs or the options elected under this Adoption Agreement. It is
recommended that the Employer consult with legal counsel before executing this
Adoption Agreement.
Rayonier Advanced Materials Inc.
 
(Name of Employer)
 
 
 
 
 
(Name of authorized representative)
(Title)
 
 
 
 
(Signature)
(Date)



3

--------------------------------------------------------------------------------

Exhibit 10.29
Contract No. 051104-0004-0000 Amendment Number 5




Action by Unanimous Consent of the Board of Directors
Amendment of Qualified Retirement Plan


The undersigned, being all the members of the Board of Directors of Rayonier
Advanced Materials Inc. (“Company”), hereby consent to the following
resolutions:


WHEREAS, the Company maintains the Rayonier Advanced Materials Inc. Investment
and Savings Plan for Salaried Employees (“Plan”), a qualified retirement plan,
for the benefit of its eligible employees.


WHEREAS, the Company has decided to amend the Rayonier Advanced Materials Inc.
Investment and Savings Plan for Salaried Employees Adoption Agreement.


WHEREAS, Section 14.01(b) of the Plan authorizes the Employer to amend the
selections under the Adoption Agreement.


WHEREAS, the Board of Directors has reviewed and evaluated the proposed
amendments to the Plan.


NOW, THEREFORE, BE IT RESOLVED, that the Company hereby approves the Amendment
to Rayonier Advanced Materials Inc. Investment and Savings Plan for Salaried
Employees, to be effective on 2-13-2017. A true copy of the amendment, as
approved by the Board of Directors, is attached hereto.


RESOLVED FURTHER, that the President of the Company, or any other person or
persons duly authorized to represent the Employer, may execute the amendment to
the Plan and perform any other actions necessary to implement the Plan
amendment.


RESOLVED FURTHER, if the Plan amendment modifies the provisions of the Summary
Plan Description, Plan participants will receive a Summary of Material
Modifications summarizing the changes under the amendment.


DIRECTORS:




 
 
 
 
 
(Name
 
(Signature)
 
(Date)
 
 
 
 
 
 
 
 
 
 
(Name
 
(Signature)
 
(Date)
 
 
 
 
 
 
 
 
 
 
(Name
 
(Signature)
 
(Date)
 
 
 
 
 
 
 
 
 
 
(Name
 
(Signature)
 
(Date)





4